oo ON DO DH FP W NHN

LO OE NO
on ry Dn On FP WO NY KH 3D OO Wnt DH WTF FP WO NH KF CO

Case 2:19-cr-00295-GMN-NJK Document 129 Filed 08/12/20 Page 1 of 4

 

 

 

 

 

 

 

 

 

! YD
Shite SES,
COUNSEL/PARTIES OF RECORD
AUG 12 YOO
He
CLERK US DISTRICT C
RY. DISTRICT OF NEVADY
& DEPUTY;
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-295-GMN-NJK
Plaintiff, Preliminary Order of Forfeiture
-y.
ANDREA BURROW,
Defendant.
_ This Court finds Andrea Burrow pled guilty to Count 1 of a 14-Count Criminal
Indictment charging her with conspiracy to commit mail fraud in violation of 18 U.S.C. §§

1341 and 1349. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. iat Plea

Agreement, ECF No!2#,

' This Court finds Andrea Burrow agreed to the forfeiture of the property and the
imposition of the in personam criminal forfeiture money judgment set forth in the Plea
Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment.
Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 99; Change of Plea, ECF No.
aT a Agreement, ECF No. IAS

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement,
the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the
offense to which Andrea Burrow pled guilty.

The following property and money judgment are any property, real or personal,
which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1341, a
specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18

 

 

 
oo ON DO an Fe W NY ke

BO Bb BN HN HN HN DH KN NYO HK KR KF FO FeO RF OO ee ee
on DO OT BP WO HO KH DOD 0 DB IT HD A FP WH HO HK OO

 

 

Case 2:19-cr-00295-GMN-NJK Document 129 Filed 08/12/20 Page 2 of 4
|

U.S.C. § 1349, conspiracy to commit such offense, and are subject to forfeiture pursuant to
18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p):
1. $180,610 in United States currency seized from defendant’s safety deposit
box at Bank of America on February 21,2018; and
2. $57,111 in United States currency seized from defendant’s residence at
8236 Sierra Cascade Court, Las Vegas, NV 89117, on February 21, 2018
(all of which constitutes property)

and an in personam criminal forfeiture money judgment of $272,000, not to be held
jointly and severally liable with any codefendants, the collected money judgment amount
between the codefendants is not to exceed $9,000,000, and that the property will be applied
toward the payment of the money judgment.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycutt v.

United States, ___U.S.___, 137 S. Ct. 1626 (2017).

 

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
States of America recover from Andrea Burrow an in personam criminal forfeiture money
judgment of $272,000.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Andrea Burrow in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

///

 

 

 
oe On DH OH FP WO HN =

BDO Bb NHN HN HN HN KO NO NY HS HR RFR = Fe Fe Oe eS ee
ao tnt OO UO FP DO HO KH DO CO Fe I DR WAH WB WO HO KK OC

 

 

Case 2:19-cr-00295-GMN-NJK Document 129 Filed 08/12/20 Page 3 of 4

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www. forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attomey to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition fora
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

_IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attomey’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

described herein need not be published in the event a Declaration of Forfeiture is issued by
3

 

 

 
eo won DO UN FF WO HY eK

HN dO BH NH KH KH LD NHN NO Re RF Se Se ROO ROO Re el ele
on HN OH PP WD HY KH ODS Oo Oe HS ODO NH BR WD NH K& CC

 

 

Case 2:19-cr-00295-GMN-NJK Document 129 Filed 08/12/20 Page 4 of 4

the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

_ IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, ‘2 Asset Forfeiture Unit.
DATED sgt LP, 2020.

 

HONORABLE GLORIA M. NAVARRO
ASTATES DISTRICT JUDGE

 
 

 

 

 
